Notice of Allowance
This Notice of Allowance is in response to Applicant’s Response to Restriction on 06/14/2022.  Claims 21-30, 32-35, and 37-42 are hereby allowed (as filed on 06/14/2022). 

Examiner’s Statement of Reasons For Allowance
First, the examiner notes that the restriction requirement has been withdrawn based on Applicant’s amendments filed on 06/14/2022.  The amended claim set on 06/14/2022 has been entered and the allowed claims are those filed on 06/14/2022. 
Second, the examiner has been unable to find art that satisfies the amended limitations as shown here as underlined language: 

    PNG
    media_image1.png
    688
    750
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    748
    media_image2.png
    Greyscale


Accordingly, the examiner allows the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687